NDFL 2458 (Rev. l 1/16) Judgment in a Criminal Case
Slieet 1

 

UNITED STATES DISTRICT COURT

Northem District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

v.
Case Nuniber: 3:1801‘67-001/'MCR

John Craig Beroset (Retained)

 

\,/\./\_I\_/\._/\_/\_/\..J\_I

Defendant’s Attorney

j THE DEFENDANT:
pleaded guiity to count(s) One and Two of the information on June 28, 2018

 

|:| pleaded nolo contendere to count(s)

 

which was accepted by the conrt.

i:j was found guilty on connt(s)

 

after a plea of not guilty

The defendant is adjudicated guilty of these offenses:

Title & Scction Nature of Offense Offense Ended Count
18 U.S.C. § 1349 Conspiracy to Coinmit Theft of Honest Services Fraud Augnst l'?, 2016 One
and Wire Fi'aud
18 U.SjC. § 201(i)){i)(B) Bribeiy ofa Pnl)lic Of!'icial Aug,ust 1,2016 Two
The defendant is sentenced as provided in pages 2 through M 6 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
l:i The defendant has been found not guilty on count(s)

 

 

[:l Count(s) … |:I is l:l are dismissed on the motion of the United States.

lt is ordered that the defendant must notify tire United States attorney for this district within 30 days of any change of name,
i'esidence, or mailing address until ali tines, restitution, costs, and speciai assessments imposed by this judgment are fuiiy paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

Februai‘y 15, 2019

 

Datc of imposition of ludgment

W,QMM

Signaturc ofjndge &M

M. Casey Rodgers, United States District .]ndgeA

 

Naine and 'l`itle of Jlldge

Marcli `;‘i 5 ,2019

Date

§§ai:’afi :ifig i‘§ij§['i>: Fln_ iPn`i 1433

 

ND[~`L 24513 (Rcv. l lfi6) Judginent in a Criminal Case
Slieet 4¢Probation

 

 

.l udgmcntiPage 2 of 6

DEFENDANT: CHRISTOPHER A. CARTER
CA SB NUMBER: 3 : l 8c1‘67-OO l f MCR

PROBATION

You are hereby sentenced to probation for a term of :
3 years as to Counts One and Two, with ali terms to run concurrently, one with the other.

MANDATORY CONDITIONS

i._.

You must not commit another federai, state or local crinie.
You must not uniawfully possess a controiled substance
3. You must refrain from any unlawqu use of a controlled substance You must submit to one drug test within 15 days of placement on
probation and at ieast two periodic drug tests therea&er, as determined by the court
The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (checl¢ ifappricab!e)
4. le You must cooperate in die coiiection of DNA as directed by the probation officer. (check .yf¢ippficabi'e)
l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
you reside, Work, are a student, or were convicted of a dualifying offense (check grappiicable)
l:l You must participate in an approved program for domestic vioience. (check ifapp!icable)
l:l You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check yapplicable)
You must pay the assessment imposed in accordance with 18 U.S,C. § 3013.
if this judgment imposes a tine, you must pay in accordance with tire Schedule ofPayments sheet of this judgment
0. You inust notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
iines, or special assessments

.N

.V‘

"".\D.°°.`~i.a\

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

 

NDFL 2453 (Rev. l 1/16) Judgment in a Ctinrinal Case
. Sheet 4/\ _ Probation

.}udgrnent--Page _.:ii of _ _6______`m

DEFENDANT: CHRISTOPHER A. CARTER
CASE NUMBER: 3: l 301'67-00 l /MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the foilowing standard conditions of supervisionl These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum toois needed by probation officers to
keep informed, report to the court about, and bring about improvements in your conduct and condition

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time name

2. Af`ter initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly ieave the federal-judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you five with), you must notify the probation officer at least 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of` a change or expected change

6. You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a iawf`ul type of`empioyment, unless the probation officer excuses you ii'om
doing so. if you do not have fuli-tirne employment you must try to find full-time empioyment, unless the probation officer excuses
you from doing so. if you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least l() days before the change if notifying the probation officer at least i()

' days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted cfa feiony, you must not knowingiy communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

i0. You must not own, possess, or have access to a firearnr, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

il. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

i2. if the probation officer determines that you pose'a risk to another person (including an organization), the probation officer may
lequire you to notify the person about the risk and you must comply with that instruction 'i` he probation officer may contact the
person and confirm that you have notified the person about the risk.

i3, You must foiiow the instructions of the probation officer related to the conditions of supervisionl

U.S. Probation Off"lce Use Oniy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Over'w'ew ofProban‘on and Snpewised
Refease Condi'ti'ons, available at: www.uscourts.eov.

 

Defendant's Signature Date

 

 

 

 

NDFL 2453 (Rev. l 1/16) .lndgmcnt in a Criminai Case
Sheet 45 ~ Probation

Judgment-Page 4 of

DEFENDANT: CHRISTOPHER A. CARTER
CASE NUMBER: 3: l 8cr67-001/MCR

SPECIAL CONDITIONS OF PROBATION

You will be required to submit to a search of your person, your property, home, or residence, or vehicie by
a United States probation officer, if the officer has reasonable suspicion to believe you have violated the
terms of your supervision and reasonable suspicion to believe that the place to be searched contains
evidence of that violation You should Warn and must Warn any other occupants about this search
condition Your failure to submit to such a search Wouid be grounds to revoke your supervised release

NDFL 2458 (Re\'. l 1/16) Judgment in a Criminal Case
Sheet 5 j Crirninal Monetary Pcrialties

 

judgment j Page 5 of
DEFENDANT: CHRISTOPHER A. CARTER

CASE NUMBER: 3:l80r67-GOl/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminai monetary penaities under the schedule of payments on Sheet 6.

Assessment JVTA Assessm ent"' Fine Restitution
TOTALS $ 200`00 $ 0 -none $ 0 - waived $ 143,000.04

(paid in fuli)

|:[ The determination of restitution is deferred until #. An Amended Judgmem‘ fn o Cri‘miml Case (AO 245€) will be entered
after such determination

|:l The defendant must make restitution (including community restitution) to the following payees in the amount iisted beiow.
if the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to ES U.S.C. § 3664(i), all nonfederai victims must be paid
before the United States is paid

Name of Payee Restitution Ordered Totai Loss"""
DefenSe Finance & Accounting Service $l43,()()0.04 $i43,000.04

Columbus Center

Attn: DFAS-ATOCCC/CO
P. O. Box i823i7
Columbus, Ohio 432 18-23 l 7

rorALs _M s 143,000.04 _W s 143,000.04

i:l Restitution amount ordered pursuant to piea agreement $

|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fuli before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f)` AEI of the payment options on Sheet 6 may be subject
to penalties for delinquency and defauit, pursuant to 18 U.S.C. § 3612(g).

|:] The court determined that the defendant does not have the abiiity to pay interest and it is ordered that:
§ the interest requirement is waived for the l:| fine § restitution

l:l the interest requirement for the l:] fine f:l restitution is modified as follows:

* Justice for Victims ofTraffici<ing Act of 2015, Pub. L. No. l 14-22.
** Findings for the totai amount of losses are required under Chapters i09A, llO, liOA, and iiBA ofTitle 18 for offenses committed on or
after September i3, i994, but before Apri123, i996.

 

NDFL 2458 (Rev. l l/l£i) Judgment in a Criniinal Case

Slieet 6 _ Schedute of Payments

 

iudgrncnt j Page 6 of 6

DEFENDANT: CHRISTOPHER A. CARTER
CASE NUMBER: 3 : l 801‘67»00 l/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A .

Lurnp sum payment of $ W?_OO.QO Special Monetary Assessrnent (paid in full)

[:I not later than __ ,or
H in accordance with l:i C |:i D, i:| E, or Fbelow; or

[] Payment to begin immediately (may be combined with I:I C, i:iD, or m F below); or

l:l Restitution Payment in equal _m_o_ntnly (e.g., weekly, monthly quarterly installments of _$ over a period of
~`__Mig (e.g., months oryem'sj, to Commeltce (e.g., 30 or 60 days) after the date Oi`tltis judgment Or
[:[ Payment in equal (e.g., weekly monthly quarterly installments of over a period of

g (e.g., months oryears), to Commence

_ (e.g., 30 or 60 days) after release from'irnprisonment to a
term of supervision; or

l:| Payrnent during the term of supervised release will commence within _m” (e.g., 30 or 60 days) after reiease from
imprisonment The count will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
§ Special instructions regarding the payment of criminal monetary penalties:

Defcndant Christopher A. Carter has paid restitution in the amount 01`$71,500.00 into the Registry of the Court with
interest of $339.90 (as of March 4, 20]9) and the amount will continue to accrue interest.

Unless tile court has expressly ordered otherwise, if this judgment imposes imprisomnent, payment cf criminal monetary penalties is due
during tiie period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk ot` the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

§

E
§

Joint and Several

Defendant and Co-Defendant Nanies and Case Nulnbers (:'nch:di'ng dej%)ida)ir airii:ber), Total Amount, joint and Several Ainount,
and corresponding payee, if appropriate

.Ioint and Several with Jerry T. Vertefeuille (related case) in DKT #3:18cr66-t}01-MCR. Defendant Vertcfeuille has paid
restitution in the amount of $70,212.00 into the Registry of Court with interest 01`$678.57 (as of March 4, 2019) and the
amount will continue to accrue interest.

The defendant shall pay the cost of prosecution
The defendant shaii pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
Sec F`orfeiture Money Judgnient in the amount of $80,544.44 (doc. #3|) dated February 15, 2019.

Payments shall be applied in the following order: (i) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

